Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The instant application having Application No. 13684963 has a total of 55 claims pending in the application, of which claims 2, 25, and 41 have been cancelled. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, and 3-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 7305372 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below. 
Claim 1: 
Instant Application
7305372 B2
Examiners Comment
A computer implemented method of determining an appropriate response to an input, the method comprises:  receiving by a computer an input comprising a plurality of words; 
Claim 1: A computer implemented method of determining an appropriate response in the form of a response template to user input, comprising: Receiving user input

Providing from a knowledge base, a plurality of attributes according to the received input, with the plurality of provided attributes, being associations of one or more patterns of letters according to the received input with meaning indicated by an attribute name
Claim 1: linking a plurality of attributes to a plurality of response templates … matching the input to an attribute and response template from the plurality of response templates
Claim 5: a name for each attribute …
Here the claims are the same except for a denotation that the input involves letters. However, it would be obvious to one of ordinary skill in the art at the time the invention was made that user input into a computer would be in letter form, as the standard input to a computer is via a keyboard.
Determining, by the computer from the plurality of attributes provided, a megacategory that includes a link that links the plurality of provided attributes to a single response template of a plurality of response templates, wherein the megacategory is in a markup language
Claim 4: wherein linking the plurality of attributes to the plurality of responses templates comprises: forming a megacategory that links one attribute to one of the plurality of response templates
Claim 1: “Converting an AIML category…” 
It is noted here that AIML is a type of markup language. 
Outputting by the computer a text string as the appropriate response according to the single response template to a graphical user interface that renders the text string on a display.
Claim 1: Determining an appropriate response based on the input, by matching the input to an attribute and response template from the plurality of response templates




	As can be shown above, the claim of the instant application match the claim(s) listed for patent 7305372 B2 beyond some small semantic differences. This leads to a non-statutory double patenting rejection. In order to overcome this rejection please include a terminal disclaimer tying the two cases together. 
	As per claims 3-55, these claims are similarly related to claims 1-52 of patent 7305372 B2, and are thus similarly rejected using non-statutory double patenting. 
	
Double Patenting
Claims 1, and 3-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 7337157 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below. 
Claim 1: 
Instant Application
7337157 B2
Examiners Comment
A computer implemented method of determining an appropriate response to an input, the method comprises:  receiving by a computer an input comprising a plurality of words; 
Claim 1: A computer implemented method …Receives a user input

Providing from a knowledge base, a plurality of attributes according to the received input, with the plurality of provided attributes, being associations of one or more patterns of letters according to the received input with meaning indicated by an attribute name
Claim 1: applies the user input to the knowledge base… linking a plurality of attributes to a plurality of response templates… with each attribute including a set of patterns …
Here the claims are the same except for a denotation that the input involves letters. However, it would be obvious to one of ordinary skill in the art at the time the invention was made that user input into a computer would be in letter form, as the standard input to a computer is via a keyboard. 
Determining, by the computer from the plurality of attributes provided, a megacategory that includes a link that links the plurality of provided attributes to a single response template of a plurality of response templates, wherein the megacategory is in a markup language
Claim 1: applies the user input to the knowledge base to generate an appropriate response from the knowledge base… linking a plurality of attributes to a plurality of response templates…
Claim 3: wherein linking the plurality of attributes to the plurality of response templates comprises: forming a megacategory, the megacategory links a combination of attributes to one of the plurality of response templates
Claim 12: Converting an AIML category….
It is noted that AIML is a type of mark-up language. 
Outputting by the computer a text string as the appropriate response according to the single response template to a graphical user interface that renders the text string on a display.
Claim 1: receives a user input and applies the user input to the knowledge base to generate an appropriate response




	As can be shown above, the claim of the instant application match the claim(s) listed for patent 7337157 B2 beyond some small semantic differences. This leads to a non-statutory double patenting rejection. In order to overcome this rejection please include a terminal disclaimer tying the two cases together. 
	As per claims 3-55, these claims are similarly related to claims 1-36 of patent 7305372 B2, and are thus similarly rejected using non-statutory double patenting. 

Double Patenting
Claims 1 and 3-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-55 of U.S. Patent No. 8321371 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the major portions of the instant claims can be met by claims 1-55 of Patent No. 8321371 B2. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-24, 26-40, and 42-55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	As per claims 1 and 3-55 these claims recite an abstract idea of the mental steps of speaking and responding to a person. This judicial exception is not integrated into a practical application because every step can be performed in the human mind as shown below. 
“A … method of determining an appropriate response to input, the method comprising:” This can be done by listening and responding to a person, such as a telemarketer. 
“providing from a knowledge base, a plurality of attributes according to the received input, with the plurality of provided attributes, being associations of one or more patterns of letters according to the received input with meaning indicated by an attribute name” Hearing the input and referring to the telemarketing manual of responses based upon the requests of the user.
 “determining … from the plurality of provided attributes, a megacategory that includes a link that links the plurality of attributes provided to a single response template of a plurality of responses templates, wherein the megacategory is in a mark-up language” Hearing someone speak, then responding to the input by reviewing categories of responses designated by a paper telemarketing manual for the telemarketing worker with various broad categories (i.e. megacategories) depending on what the person said with a set of markings to label the different parts of the conversation. An example would be “I need to check on my balance and submit a check.”
	Under step 2A, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only contain generic and conventional hardware, such as a standard computer or insignificant extra-solution activity such as gathering input or displaying data.  
	Examples of gathering input and displaying data are found in the following limitations:
	“Receiving, by a computer, an input comprising a plurality of words” 
	“Outputting by the computer a text string as the appropriate response according to the determined response template to a graphical user interface that renders the text string on a display”
	The combination of these additional elements are no more than instructions applied to a generic computer. This amounts to no more than placing the abstract idea onto conventional and generic computer hardware. This leads to a rejected under U.S.C. 101 as an abstract idea without significantly more.
	Under step 2B, the claims do not include additional elements that are more than well-understood, routine, and conventional activity. Here, the computer appears to be no more than a generic, off the shelf computer. The Berkheimer evidence is provided under MPEP 2106.05(d)(ii) where it has been determined that collection of data, use of generic computer hardware such as a computer, gathering data, and displaying data are well-understood, routine, and conventional activity when claimed in a generic manner as it is here. Therefore the claim is rejected under U.S.C. 101 as being an abstract idea lacking significantly more. 
As per claims 3-24, 26-40, and 42-55, these remaining claims further describe searching through the various structures and setting up the manual, all which can be performed by a person in the human mind for the same reasons given for claim 1 above. Therefore claims 1-55 are rejected under U.S.C. 101 as an abstract idea lacking significantly more. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-21, 29-38, and 45-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 8, 29, and 45, these claims call for “grouping a plurality of megacategories (megacategories) including the megacategory into a topic having a topic name.” The parenthesis here is unclear. First is this part of the claim, or not? Is it optional? Since there is no clear reason why this portion is in parenthesis, this causes the claim to be rejected under U.S.C. 112(b) for failing to particularly point out and 
As per claims 9-21, 30-38, and 46-54, these claims are rejected as being dependent on a claim rejected under U.S.C 112(b). 
As per claims 12, 15, 19-21, 29, 32, 36-38, 45, 48 and 52-54, these claims calls for “with each category having one pattern and one response template to the megacategories; and storing by the computer the megacategories.” Claims 1-3 and 8, on which claim 12 depends, has both “a plurality of megacategories”, “(megacategories), and “a megacategory” but does not have “Megacategories.” There is insufficient antecedent basis for this limitation. 
As per claims 13-21, 30-38, and 46-54, these claims are rejected as being dependent on a claim rejected under U.S.C. 112 2nd for being dependent on a claim rejected for insufficient antecedent basis. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 3-24, 26-40, and 42-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ringate-1 (“AIML Primer“) in view of Helgeson et al (US 20020049749 A1). 
	As per claims 1, 24 and 40, Ringate-1 discloses, “A computer implemented method of determining an appropriate response to an input, the method comprises; receiving by a computer an input comprising a plurality of words” (Pg.2, particularly the fifth paragraph; EN: this denotes the system taking in words). 
“Providing from a knowledge base” (pg.4, particularly “How are the categories stored” section; EN: this denotes storing categories to be used later. This meets the broadest reasonable interpretation of a knowledge base). “A plurality of attributes according to the received input” (Pg.2, particularly the “recursive” section; EN: this denotes categories which have numerous “synonyms” that link to a single response template. In this case the combination of attributes are the particular letter/word/phrase combinations which link to the “goodbye” template). “With the plurality of provided attributes, being associations of one or more patterns of letters according to the received input with meaning” (Pg.2, particularly the recursive section; EN: this denotes numerous attributes, “bye”, “Bye Bye”, “Cya” etc. All of these have meanings).  “Indicated by an attribute name” (Pg.4, particularly the “Can I create Custom AIML tags?” section; EN: This denotes being able to label and name the various patterns as needed).
“Determining by the computer from the plurality of attributes provided, a megacategory” (Pg.2, particularly the second paragraph; EN: this denotes default categories (i.e. initialization categories) which match very large inputs or any input. The examiner is interpreting these to be examples of a "megacategory"). “That includes a link that links the plurality of provided attributes” (Pg.2, particularly the “recursive” section; EN: this denotes categories which have numerous “synonyms” that link to a single response template. In this case the combination of attributes are the particular letter/word/phrase combinations which link to the “goodbye” template). “To a single response template of a plurality of response templates” (Pg.2, particularly the “recursive” section; EN: this denotes categories which have numerous “synonyms” that link to a single response template. In this case the combination of attributes are the particular letter/word/phrase combinations which link to the “goodbye” template). “wherein the megacategory is in a markup language” (Pg.5, particularly the “How can I restrict remote clients from running programs on my computer” section; EN: this denotes the use of a markup language).
“And outputting by the computer a text string as the appropriate response according to the single response template” (Pg.2, the entire page; EN: this denotes code that links input (i.e. attributes) to response templates. It provides multiple examples of output text that is done in response to different inputs). 
However, Ringate-1 fails to explicitly disclose, “To a graphical user interface that renders the text string on a display.” 
Helgeson discloses, “To a graphical user interface that renders the text string on a display” (Pg.2, paragraph 0017; EN: This denotes the use of a display to present results to a user. when combined with the RIngate-1 reference, this would disclose displaying any required data). 
Helgeson and Ringate-1 are analogous art because both involve searching for matches for data in databases. 
At the time of invention it would have been obvious to one skilled in the art of data matching to combine the work of Helgeson and Ringate-1 in order to use a display for a user. 
	The motivation for using a display would be to “display results of the specific business operation to the user" (Helgeson, Pg.2, paragraph 0017), or in the case of Ringate-1, allow the system to output its results to a display. 
Therefore at the time of invention it would have been obvious to one skilled in the art of data matching to combine the work of Helgeson and Ringate-1in order to use a display for output. 
As per claims 3, 26, and 42, Ringate-1 discloses, “Wherein the plurality of attributes that are linked through the megacategory” (Pg.2, particularly the second paragraph; EN: this denotes default categories (i.e. initialization categories) which match very large inputs or any input. The examiner is interpreting these to be "megacategories"). “Into an attribute trie” (pg.4-5; EN: storing the patterns in order of activation rank is considered a trie structure).
As per claim 4, Ringate-1 discloses, "Wherein the plurality of attributes that are linked to the single response template comprises: Forming by the computer the megacategory” (Pg.2, particularly the second paragraph; EN: this denotes default categories (i.e. initialization categories) which match very large inputs or any input. The examiner is interpreting these to be "megacategories"). 
As per claim 5, Ringate-1 discloses, “Providing by the computer a name for each attribute” (pg.1, particularly the last section; EN: this denotes categories containing attributes with names like "a circle"). 
As per claim 6, Ringate-1 fails to explicitly disclose, “Wherein a combination of attributes provided by a Boolean expression includes the name of the attribute an operator, and where the Boolean expression is an AND operator or an OR operator.”
Helgeson discloses, “Wherein a combination of attributes provided by a Boolean expression includes the name of the attribute an operator, and where the Boolean expression is an AND operator or an OR operator” (Pg.66, particularly paragraph 0963-0964; EN: this denotes the use of Boolean expressions to match things together within a database, such as the data storage of the Ringate-1 reference).
Helgeson and Ringate-1 are analogous art because both involve searching for matches for data in databases. 
At the time of invention it would have been obvious to one skilled in the art of data matching to combine the work of Helgeson and Ringate-1 in order to make use of Boolean expressions for data matching.
	The motivation for Boolean expressions would be to “To provide a way to casts a broad variety of properties into a consistent format for purposes of comparison” (Helgeson, Pg.66, paragraph 0964) or in the case of Ringate-1, allow the system a simple and well known method of matching data such as Boolean logic. 
Therefore at the time of invention it would have been obvious to one skilled in the art of data matching to combine the work of Helgeson and Ringate-1in order to make use of Boolean expressions for data matching.
As per claim 7, Ringate-1 discloses, “a hierarchy of levels in matching the megacategory to the input” (pg.3, particularly the “How are the patterns matched” section; EN; this denotes the hierarchy of matching input to categories). 
As per claim 8, Ringate-1 discloses, "Grouping a plurality of megacategories (megacategories) including the megacategory into a topic having a topic name” (Pg.3-4; EN: this denotes gathering categories into topic sections for conversations). 
“adding a topic variable to one of the plurality of response templates” (Pg.3-4; EN: this denotes gathering categories into topic sections for conversations. Here the topic variable is whatever is labeled “TOPIC” in the category. Pg.7; EN: This denotes the use of topic variables within the category templates).
As per claim 9, Ringate-1 discloses, "Comparing the megacategory to the input when the topic name matches the topic variable" (Pg.3-4; EN: this denotes gathering categories into topic sections for conversations).
As per claims 10, 27, and 43, Ringate-1 discloses, “Wherein the plurality of attributes have the one or more patterns of letters that are semantically equivalent” (pg.2, particularly paragraph 5; EN: this denotes numerous different attributes being linked with patterns. Each of the patterns responds the same way, with a request for it to be framed as a question. They are considered semantically equivalent as they cause the same response). 
As per claims 11, 28, and 44, Ringate-1 discloses, “Storing the plurality of attributes and the single response template” (pg.2, paragraph 10; EN: this denotes storing the data). 
As per claims 12, 29, and 45, Ringate-1 discloses, “Converting by the computer a plurality of AIML categories, with each category having one pattern and one response template to the megacategories;” (Pg.2, particularly the default category section and recursive section; EN: this denotes question-response templates and allowing the linking of other input/response patterns to a single pattern).  “And storing by the computer the megacategories in computer storage” (Pg.5, particularly the “How can I restrict remote clients from running programs on my computer” section; EN: this denotes the use of a computer to store the responses). 
As per claims 13, 30, and 46, Ringate-1 discloses, “Expanding the patterns” (pg.1-pg.2; EN: expanding the pattern is interpreted as describing the pattern in the category). “Arranging the patterns in alphabetical order” (pg.4, particularly the 3 paragraph; EN: this denotes alphabetical order). "Assigning a specificity rank to each pattern" (Pg.3, particularly the “how are the patterns matched” section; EN: this denotes ranking by specificity). “Adding each pattern to an attribute trie according to the specificity rank of each pattern” (pg.4-5; EN: storing the patterns in order of activation rank is considered a trie structure).
As per claims 14, 31, and 47, Ringate-1 discloses, “Wherein at least some of the patterns include "that patterns" and performing an initialization comprises: Expanding the “that” patterns” (pg.1-pg.2; EN: expanding the pattern is interpreted as describing the pattern in the category). “Arranging the expanded ‘that” patterns alphabetically” (pg.4, particularly the 3 paragraph; EN: this denotes alphabetical order). “Assigning a specificity rank to each of the arranged “that” pattern” (Pg.3, particularly the “ho are the patterns matched” section; EN: this denotes ranking by specificity). “Adding each of the assigned "that" patterns to a "that" trie according to the specificity rank" (pg.4-5; EN: storing the patterns in order of activation rank is considered a trie structure).
As per claims 15, 32, and 48, Ringate-1 discloses, “Expanding the megacategories into Conjunctions” (pg.2-3; EN: conjunctions are considered as the patterns that will be matched to the input). “Ordering the conjunctions alphabetically” (pg.4-5; EN: this denotes the ordering of all categories alphabetically). "Adding each megacategory to a megacategory trie” (pg.4-5; EN: storing the patterns in order of activation rank is considered a trie structure).
As per claims 16, 33, and 49, Ringate-1 discloses, "dividing the received of the plurality of words into word segments that are delineated by space between words" (pg.2, second to last paragraph; EN: this denotes breaking up input into segments. Words are separated by spaces naturally, and the system does not denote breaking up individual words). "with punctuation removed” (pg.3, particularly the “What happens to contractions and punctuations” section; EN: this denotes the removal of punctuation). 
“Traversing the attribute trie with the divided input to determine matching attributes; traversing the “that” trie to determine matching ”that” patterns from a previous output; traversing the megacategory trie with matching attribute patterns and matching "that" patterns to determine matching megacategories" (Pg.3-4; EN: this denotes the various matching and traversing of the data to find matches). 
As per claims 17, 34, and 50, Ringate-1 discloses, “assigning a variable to each pattern; and setting the variable to true for each pattern that matches a portion of the input” (Pg.1-2; EN: this denotes the use of variables and matching of patterns). 
As per claims 18, 35, and 51, Ringate-1 discloses, “If the megacategory matches, selecting a response template corresponding to the megacategory" (Pg.1-2; EN: This denotes the use of matching of megacategories and the like). 
As per claims 19, 36, and 52, Ringate-1 discloses, “If more than one megacategory of the megacategories matches, selecting a response template corresponding to the megacategory of the megacategories having the highest summed specificity rank from the set of patterns" (Ringate-1, page 4; EN: the search order is considered a specificity rank).
As per claims 20, 37, and 53, Ringate-1 discloses, “If more than one megacategory of the megacategories has the highest summed specificity rank, selecting the megacategory of the megacategories having a pattern having the single highest specificity rank” (Pg.4; EN: this denotes how the various matches are ranked).
	As per claims 21, 38, and 54, Ringate-1 discloses, "if none of the megacategories match, adding matched attributes from a last user input to current matched attributes; and determining a matching megacategory from the megacategories” (Pg.4-5; EN: this denotes breaking up and combining inputs to find matches). 
	As per claims 22, 39, and 55, Ringate-1 discloses, "Executing the appropriate response template to provide the output" (Pg.2, the entire page; EN: this denotes code that links input (i.e. attributes) to response templates. It provides multiple examples of output text that is done in response to different inputs).
	As per claim 23, Ringate-1 discloses, “Wherein the megacategory comprises a “that” tag containing a pattern that is syntactically equivalent to patterns within attributes” (pg.2, particularly paragraph 5; EN: this denotes numerous different attributes being linked with patterns. Each of the patterns responds the same way, with a request for it to be framed as a question).

Response to Arguments

	In pg.14-15, Applicant argues that the current claims are not considered a mathematical concept under U.S.C. 101. However, the Examiner at no time stated that the claims were considered a mathematical concept, so these arguments are moot. 
In pg.15, the Applicant argues that the current claims are not a method of organizing human activity. However, the Examiner at no time stated that the claims were considered a method of organizing human activity, so these arguments are moot. 
In pg.15-16, the Applicant argues in regards to the 101 rejections of claims 1 and 3-55, 
Rather, Claim 1 involves features that can only be performed by execution in a computer and these features are intimately involved in a practical application of these features on the computer. Each feature of Claim 1 can only be performed by the computer and/or in memory.
For example, amended Claim 1 requires the features of “determining by the computer from the plurality of attributes provided, a megacategory that includes a link that links the plurality of provided attributes to a single response template of a plurality of response templates, wherein the megacategory is in a markup language; and; and outputting by the computer a text string...” A human mind cannot perform these features.


In response, the Examiner maintains the rejection as shown above. Stating that a computer performs the action does not make an abstract idea statutory under U.S.C. 101, nor does the use of a “markup language.” Markup language is just a set of symbols to apply labels to different parts of a document. This could be done with a pen and paper by an individual with no need of a computer of any kind. Since this allows the limitations of the claim to be performed within the human mind, the Examiner maintains the rejection as shown above. 
In pg.16, the Applicant further argues, 
Claim 1 is directed to significantly more than the alleged abstract idea.!' Claim 1 requires: “providing from a knowledge base a plurality of attributes according to the received input, with the plurality of attributes provided being associations of one or more patterns of letters according to the received input with meaning indicated by an attribute name; determining by the computer from the plurality of attributes provided, a megacategory that includes a link that links the plurality of provided attributes to a single response template of a plurality of response templates, wherein the megacategory is in a markup language, ... .”

As a result of these two steps, the computer performs an integrated action of outputting [..] a text string as the appropriate response according to the single response template to a graphical user interface that renders the text string on a display.

In response, the Examiner maintains the rejection as shown above. As shown above in the rejection, mere outputting of data by a computer is not enough to cause an abstract idea to be statutory. A human being can view the manual of appropriate responses, select it, and give it to the person they’re speaking with. Adding a generic computer to “output” this response in text form is not something which overcomes the abstract idea as shown in the rejection above. Therefore the rejection is maintained as shown above. 
In pg.16, the Applicant further argues in regards to the rejection under U.S.C. 101, 
What the examiner postulates is neither a megacategory nor fairly reflective of the amended claimed subject matter. For example, Claim 1 requires: “determining by the computer [...] a megacategory that includes a link that links the plurality of provided attributes to a single response template [...] wherein the megacategory is in a markup language.” The human mind does not have an actual link of attributes [...] to a single response template.””- The human mind cannot provide the megacategory [...] in a markup language.”

In response, the Examiner maintains the rejection as shown above. As stated previously, symbols can be used with a pen and paper to mark different categories or the like. There is no requirement for a computer to use this sort of information. Since a person can use symbols to mark categories without requiring a computer, this can be performed in the human mind, and therefore the rejection is maintained as shown above. 
In pg.20, the Applicant argues in regards to the rejection under U.S.C. 103, 
The features missing from Ringate-1’s recursive category, again, include the “attributes” and the “megacategory” features of Claim 1. The examiner has found neither ‘attributes’ nor ‘megacategories,’ in Ringate-1.

The megacategory includes a structure of ‘attributes.’ In both the Ringate-1 category and Applicant’s megacategory there exists the operator, but only in Applicant’s megacategory does there exist the “attribute,” feature and the   feature, (link to attribute). 

In response, the Examiner maintains the rejection as shown above. The Applicant appears to want to bring in large portions of their specification in the place of the terms “megacategory” and “attribute.” The Examiner is required to read the claims in light of the specification, but cannot read limitations from the specification into the claims. The Examiner has interpreted megacategory and attribute at their broadest reasonable interpretation in the claims, and shown how the Ringate-1 reference denotes different collections of words in relation to the category. These words meet the broadest reasonable interpretation of an “attribute” as described in the rejection above. As for a megacategory, the Examiner has explained the interpretation of the undefined term as the default categories of the Ringate-1 reference. Simply stating that they are not the same and citing large portions of the specification does not change the limitations of the claim. If the Applicant wishes to further limit the term “megacategory” to include those aspects of the specification, they must be placed within the claim. Since the current rejection meets the broadest reasonable interpretation of the claimed limitations, the rejection will be maintained as shown above.  
In pg.21, the Applicant argues, in regards to claim 12, 
One of ordinary skill would not have considered Ringate-1 as teaching “performing an initialization by: converting by the computer a plurality of AIML categories, with each category having one pattern and one response template to the megacategories ... ,” because Ringate-1
already has AIML categories. What therefore would Ringate-1 have done by converting AIML categories into AIML categories, when Ringate-1 already has the AIML categories?

In response, the Examiner maintains the rejection as shown above. The Ringate-1 reference denotes linking different input/output responses to the default templates as needed. Simply because these categories are AIML categories does not stop them from being added to the default categories to maintain responses without needing numerous different categories. As this meets the broadest reasonable interpretation of the claims, the Examiner maintains the rejection as shown above. 
As per the remaining arguments, the Applicant continues to repeat that the claims and arguments fail to meet the requirements of the terms “attributes” and “megacategories.” These arguments are responded to with the same reasoning given above, and the rejections are maintained for the same reasoning. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BEN M RIFKIN/     Primary Examiner, Art Unit 2198